IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,603-01


                        EX PARTE ANTONIO ALCARAZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1344704-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to twelve

years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On October 18, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 13, 2022
Do not publish